UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM8-K CURRENT REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): December 10, 2015 (December 8, 2015) PLURISTEM THERAPEUTICS INC. (Exact Name of Registrant as Specified in Its Charter) Nevada (State or Other Jurisdiction of Incorporation) 001-31392 98-0351734 (Commission File Number) (IRS Employer Identification No.) MATAM Advanced Technology Park Building No. 5 Haifa, Israel (Address of Principal Executive Offices) (Zip Code) (Registrant’s Telephone Number, Including Area Code) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.02.Termination of a Material Definitive Agreement. On June 19, 2011, the registrant’s wholly owned Israeli subsidiary, Pluristem Ltd., or Pluristem, entered into an exclusive license agreement, or the Agreement, with United Therapeutics Corporation, or United, for the use of Pluristem’s PLacental eXpanded, or PLX, cells to develop and commercialize a cell-based product for the treatment of Pulmonary Arterial Hypertension, or PAH.Among other things, the Agreement provided that United would receive exclusive worldwide license rights for the development and commercialization of Pluristem’s PLX cell-based product to treat PAH, subject to the payment schedule set forth in the Agreement. On December 8, 2015, the registrant received a notice from United terminating the Agreement, effective immediately. Pursuant to the Agreement's termination clause, Pluristem will regain full rights to PLX in the field of PAH, as well as all clinical data and regulatory submissions. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PLURISTEM THERAPEUTICS INC. Date: December 10, 2015 By: /s/Yaky Yanay Name: Yaky Yanay Title: President, Chief Financial Officer and Chief Operating Officer
